      Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 1 of 27 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HARLEYSVILLE PREFERRED                          )
INSURANCE COMPANY, An Ohio                      )
Corporation; and HARLEYSVILLE                   )
WORCESTER INSURANCE COMPANY,                    )
an Ohio Corporation,                            )
                                                )      Case No.
               Plaintiffs,                      )
                                                )
               v.                               )
                                                )
FOUR SEASONS HEATING & AIR                      )
CONDITIONING INC., an Illinois                  )
Corporation; and KEVIN TRUSS,                   )
                                                )
               Defendants.                      )
                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiffs, HARLEYSVILLE PREFERRED INSURANCE COMPANY, An Ohio

Corporation; and HARLEYSVILLE WORCESTER INSURANCE COMPANY, an Ohio

Corporation, by and through its attorneys, MEAGHER & GEER, P.L.L.P., states the following as

its Complaint for Declaratory Judgment, pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57,

against Defendants, FOUR SEASONS HEATING & AIR CONDITIONING INC., an Illinois

Corporation; and KEVIN TRUSS:

                                           Introduction

       1.      This is a Declaratory Judgment action to obtain a declaration of the rights and

obligations under a commercial general liability insurance policy, Certificate Number

MPA5387AP issued by Harleysville Preferred Insurance Company, and a commercial umbrella

insurance policy, Certificate Number CMB38473M issued by Harleysville Worcester Insurance

Company, both of which were issued to their named insured, Four Seasons Heating & Air

Conditioning, Inc. (“Four Seasons”). Plaintiffs seek a declaration from this Court regarding the
       Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 2 of 27 PageID #:2




extent of the Plaintiffs’ rights and obligations, if any, under the Policy for the allegations in the

lawsuit entitled, Kevin Truss, Individually and on Behalf of All Others Similarly Situated v. Four

Seasons Heatign & Air Conditioning, Inc., Case No. 2019 CH 9633, filed in the Chancery

Division of the Circuit Court of Cook County, State of Illinois (the “Underlying Complaint”). (A

copy of the Underlying Complaint is attached as Exhibit A.)

       2.        Plaintiffs seek a declaration from this Court that it owes no obligation under their

respective policies to defend and/or to indemnify Four Seasons with regard to the allegations in

the Complaint.

                                      Jurisdiction and Venue

       3.          Plaintiff, Harleysville Preferred Insurance Company (“HPIC”), was an

insurance company with its principal place of business in Columbus, Ohio and was authorized

to issue policies of insurance in the state of Illinois.

       4.          Plaintiff, Harleysville Worcester Insurance Company (“HWIC”), was an

insurance company with its principal place of business in Columbus, Ohio and was authorized

to issue policies of insurance in the state of Illinois.

       5.          Defendant, Four Seasons Heating & Air Conditioning, Inc. (“Four Seasons”),

is a corporation organized under the laws of Illinois with its principle place of business in

Chicago, Illinois. Four Seasons is the named insured under the commercial general liability

insurance policy issued by HPIC and the commercial umbrella policy issued by HWIC, which

are at issue and further described in this Complaint.

       6.          Defendant, Kevin Truss (“Truss”), is a resident of Illinois. Plaintiffs name

Truss as a potentially interested party by virtue of his status as the named plaintiff and putative
         Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 3 of 27 PageID #:3




class representative in the Underlying Complaint. No affirmative relief is sought against

Truss.

         7.       The violations of BIPA alleged in the Underlying Complaint all occurred at

various unidentified locations within the State of Illinois.

         8.       Diversity jurisdiction exists because: (a) there is complete diversity of

citizenship between Plaintiffs, HPIC and HWIC, on the one hand, and Defendants, Four

Seasons and Truss, on the other hand; and (b) the amount in controversy, including the

potential cost of defending and indemnifying Four Seasons in the Underlying Lawsuit well

exceeds $75,000.

         9.       Venue is appropriate under 28 U.S.C. § 1391(b)(2), as a substantial part of the

events or omissions giving rise to this lawsuit occurred in this District, including where the

HPIC and HWIC Policies were issued and delivered, where the statutory violations alleged in

the Underlying Complaint occurred, and where the underlying lawsuit is pending.

         10.      An actual justiciable controversy exists between HPIC and HWIC, on the one

hand, and Four Seasons, on the other hand, and by the terms and provisions of Rule 57 of the

Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and this Court is invested with the

power to declare the rights and liabilities of the parties hereto and to grant such relief as it

deems necessary and proper.

                         The Underlying Putative Class Action Lawsuit

         11.    Defendant Truss has brought a putative class action complaint directed against

Four Seasons in the Chancery Division of the Circuit Court of Cook County, Illinois, which is

entitled, Kevin Truss, individually, and on behalf of all others similarly situated, v. Four Seasons
       Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 4 of 27 PageID #:4




Heating & Air Conditioning, Inc., Case No. 2019 CH 9633 (the “Underlying Complaint”).

(Exhibit A.)

       12.     The Underlying Complaint contains three counts, which allege that Four Seasons

violated the Illinois Biometric Information Privacy Act (“BIPA”) [740 ILCS 14/1 et seq.] by

engaging in the “unlawful collection, use, storage, and disclosure of Plaintiffs’ sensitive and

proprietary information” (Exhibit A, ¶¶ 13-15, 33-47).

       13.     Counts I through III of the Underlying Complaint seek statutory damages available

under BIPA to Truss and each putative class member, of $1,000 per negligent violation, $5,000

per intentional or reckless violation. (Exhibit A, ¶¶ 84, 94, 103, and Prayer for Relief).

       14.     The Underlying Complaint seeks to certify a purported class of “all persons who

were enrolled in the biometric timekeeping system and subsequently used a biometric timeclock

while employed/working for Defendant in Illinois during the applicable statutory period.”

(Exhibit A, ¶ 71). The putative class is alleged to include “in excess of forty (40) potential class

members.” (Exhibit A, ¶ 72).

       15.     The Underlying Complaint alleges that Four Seasons “has required or coerced

employees to comply [with its biometric timekeeping policy] in order to receive a paycheck, after

they have committed to the job.” (Exhibit A, ¶ 70).

       16.     The Underlying Complaint alleges that Four Seasons “has violated and continues

to violate BIPA because it did not and, upon information and belief, continues not to:

               a.      Properly inform Plaintiffs and others similarly situated in writing of the
                       specific purpose and length of time for which their hand scan(s) were being
                       collected, stored, and used, as required by BIPA;

               b.      Provide a publicly available retention schedule and guidelines for
                       permanently destroying Plaintiffs' and other similarly-situated individuals'
                       hand scan(s), as required by BIPA;
      Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 5 of 27 PageID #:5




              c.      Receive a written release from Plaintiffs and others similarly situated to
                      collect, store, disseminate, or otherwise use their hand scan(s), as required
                      by BIPA; and

              d.      Obtain consent from Plaintiffs and others similarly situated to disclose,
                      redisclose, or otherwise disseminate their biometric identifiers and/or
                      biometric information to a third party as required by BIPA.” (Exhibit A, ¶¶
                      15, 77-83, 86-93, 96-102).
                                    The HPIC CGL Policy

       17.    HPIC issued to Four Seasons Heating & Air Conditioning, Inc. (“Four Seasons”)

a Commercial General Liability Policy, No. MPA5387AP, effective October 1, 2018 through

October 1, 2019, with limits of $1 million each occurrence, $1 million for personal and

advertising injury, and $2 million in the general aggregate. (A copy of the HPIC Policy is

attached hereto and made a part hereof as Exhibits “B”).

       18.    The HPIC Policy provides, in relevant part, as follows:

                COMMERCIAL GENERAL LIABILITY COVERAGE FORM

       Various provisions in this policy restrict coverage. Please read the entire policy
       carefully to determine rights, duties and what is and is not covered.

       Throughout this policy the words "you" and "your" refer to the Named Insured
       shown in the Declarations, and any other person or organization qualifying as a
       Named Insured under this policy. The words "we", "us" and "our" refer to the
       Company providing this insurance.

       The word "insured" means any person or organization qualifying as such under
       Section II – Who Is An Insured.

       Other words and phrases that appear in quotation marks have special meaning.
       Refer to Section V. Definitions.

       SECTION I. COVERAGES

       COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

       1. Insuring Agreement

              a. We will pay those sums that the insured becomes legally obligated to pay as
                 damages because of "bodily injury" or "property damage" to which this
                 insurance applies. We will have the right and duty to defend the insured
                 against any "suit' seeking those damages. However, we will have no duty to
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 6 of 27 PageID #:6




          defend the insured against any "suit" seeking damages for "bodily injury" or
          "property damage" to which this insurance does not apply. We may, at our
          discretion, investigate any "occurrence" and settle any claim or "suit" that may
          result. But:

              (1) The amount we will pay for damages is limited as described in Section
                  III — Limits Of Insurance; and

              (2) Our right and duty to defend ends when we have used up the
                  applicable limit of insurance in the payment of judgments or
                  settlements under Coverages A or B or medical expenses under
                  Coverage C.

          No other obligation or liability to pay sums or perform acts or services is
          covered unless explicitly provided for under Supplementary Payments —
          Coverages A and B.

       b. This insurance applies to "bodily injury" and "property damage" only if:

              (1) The "bodily injury" or "property damage" is caused by an "occurrence"
                  that takes place in the "coverage territory";

              (2) The "bodily injury" or "property damage" occurs during the policy
                  period; and

              (3) Prior to the policy period, no insured listed under Paragraph 1. of
                  Section II — Who Is An Insured and no "employee" authorized by you
                  to give or receive notice of an "occurrence" or claim, knew that the
                  "bodily injury" or "property damage" had occurred, in whole or in part. If
                  such a listed insured or authorized "employee" knew, prior to the policy
                  period, that the "bodily injury" or "property damage" occurred, then
                  any continuation, change or resumption of such "bodily injury" or
                  "property damage" during or after the policy period will be deemed to
                  have been known prior to the policy period.

       c. "Bodily injury" or "property damage" which occurs during the policy period and
          was not, prior to the policy period, known to have occurred by any insured
          listed under Paragraph 1. of Section II — Who Is An Insured or any
          "employee" authorized by you to give or receive notice of an "occurrence" or
          claim, includes any continuation, change or resumption of that "bodily injury"
          or "property damage" after the end of the policy period.

       d. "Bodily injury" or "property damage" will be deemed to have been known to
          have occurred at the earliest time when any insured listed under Paragraph 1.
          of Section II — Who Is An Insured or any "employee" authorized by you to
          give or receive notice of an "occurrence" or claim:
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 7 of 27 PageID #:7




                 (1) Reports all, or any part, of the "bodily injury" or "property damage" to
                     us or any other insurer;

                 (2) Receives a written or verbal demand or claim for damages because of
                     the "bodily injury" or "property damage"; or

                 (3) Becomes aware by any other means that "bodily injury" or "property
                     damage" has occurred or has begun to occur.

       e. Damages because of "bodily injury" include damages claimed by any person
          or organization for care, loss of services or death resulting at any time from
          the "bodily injury".

2. EXCLUSIONS
   This insurance does not apply to:

                 [. . . ]

       e. Employer's Liability
          "Bodily injury" to:

                 (1) An "employee" of the insured arising out of and in the course
                     of:

                      (a) Employment by the insured; or

                      (b) Performing duties related to the conduct of the insured's
                          business; or

                 [. . .]

           This exclusion applies whether the insured may be liable as an
           employer or in any other capacity and to any obligation to share
           damages with or repay someone else who must pay damages because
           of the injury.

           This exclusion does not apply to liability assumed by the insured under
           an "insured contract".

       [. . .]

COVERAGE B — PERSONAL AND ADVERTISING INJURY LIABILITY

1. Insuring Agreement

       a. We will pay those sums that the insured becomes legally obligated to pay as
          damages because of "personal and advertising injury" to which this insurance
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 8 of 27 PageID #:8




             applies. We will have the right and duty to defend the insured against any
             "suit" seeking those damages. However, we will have no duty to defend the
             insured against any "suit" seeking damages for "personal and advertising
             injury" to which this insurance does not apply. We may, at our discretion,
             investigate any offense and settle any claim or "suit" that may result. But:

                  (1)        The amount we will pay for damages is limited as described in
                             Section III — Limits Of Insurance; and

                  (2)        Our right and duty to defend end when we have used up the
                             applicable limit of insurance in the payment of judgments or
                             settlements under Coverages A or B or medical expenses under
                             Coverage C.

             No other obligation or liability to pay sums or perform acts or services is
             covered unless explicitly provided for under Supplementary Payments —
             Coverages A and B.

        b. This insurance applies to "personal and advertising injury" caused by an
           offense arising out of your business but only if the offense was committed in
           the "coverage territory" during the policy period.

2. Exclusions
   This insurance does not apply to:

   a.   Knowing Violation Of Rights Of Another
        "Personal and advertising injury" caused by or at the direction of the
        insured with the knowledge that the act would violate the rights of another
        and would inflict "personal and advertising injury".
        [. . .]

SECTION V – DEFINITIONS

   1.   "Advertisement" means a notice that is broadcast or published to the
        general public or specific market segments about your goods, products or
        services for the purpose of attracting customers or supporters. For the
        purposes of this definition:

        a.   Notices that are published include material placed on the Internet or on
             similar electronic means of communication;

                  [. . . ]

   3.   "Bodily injury" means bodily injury, sickness or disease sustained by a
        person, including death resulting from any of these at any time.
      Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 9 of 27 PageID #:9




         13. "Occurrence" means an accident, including continuous or repeated
             exposure to substantially the same general harmful conditions.

         14. "Personal and advertising injury" means injury, including consequential
             "bodily injury", arising out of one or more of the following offenses:

                          [. . . ]

              e.        Oral or written publication, in any manner, of material that violates a
                        person's right of privacy;

                          [...]

          22. "Your work":

              a. Means:
                 (1) Work or operations performed by you or on your behalf; and

                   (2) Materials, parts or equipment furnished in connection with such
                       work or operations.

The following Endorsements were incorporated into and modified the Policy:

                   RECORDING AND DISTRIBUTION OF MATERIAL OR
                   INFORMATION IN VIOLATION OF LAW EXCLUSION

       This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART

       A. Exclusion q. of Paragraph 2. Exclusions of Section I — Coverage A —
          Bodily Injury And Property Damage Liability is replaced by the following:

       2. Exclusions
          This insurance does not apply to:
          q. Recording And Distribution Of Material Or Information In Violation
               Of Law
               "Bodily injury" or "property damage" arising directly or indirectly out of any
               action or omission that violates or is alleged to violate:

              [. . .]

              (4) Any federal, state or local statute, ordinance or regulation, other than
                  the TCPA, CAN-SPAM Act of 2003 or FCRA and their amendments
                  and additions, that addresses, prohibits, or limits the printing,
                  dissemination, disposal, collecting, recording, sending, transmitting,
                  communicating or distribution of material or information.
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 10 of 27 PageID #:10




 B. Exclusion p. of Paragraph 2. Exclusions of Section I — Coverage B —
    Personal And Advertising Injury Liability is replaced by the following:

 2. Exclusions
    This insurance does not apply to:
    p. Recording And Distribution Of Material Or Information In Violation Of Law
         "Personal and advertising injury" arising directly or indirectly out of any
         action or omission that violates or is alleged to violate:

         [. . .]

       (4) Any federal, state or local statute, ordinanceor regulation, other than
           the TCPA, CAN-SPAM Act of 2003 or FCRA and their amendments
           and additions, that addresses, prohibits, or limits the printing,
           dissemination, disposal, collecting, recording, sending, transmitting,
           communicating or distribution of material or information.

        [. . .]

                                       *****

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION – ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
   PERSONAL INFORMATION AND DATA-RELATED LIABILITY – WITH
               LIMITED BODILY INJURY EXCEPTION

 This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

 A. Exclusion 2.p. of Section I — Coverage A — Bodily Injury and Property Damage
    Liability is replaced by the following:

     2. Exclusions
        This insurance does not apply to:

     p. Access Or Disclosure Of Confidential Or Personal Information And Data-
        related Liability

        Damages arising out of:

        (1) Any access to or disclosure of any person's or organization's confidential or
            personal information, including patents, trade secrets, processing methods,
            customer lists, financial information, credit card information, health information
            or any other type of nonpublic information; or

        (2) The loss of, loss of use of, damage to, corruption of, inability to access, or
            inability to manipulate electronic data.
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 11 of 27 PageID #:11




         This exclusion applies even if damages are claimed for notification costs, credit
         monitoring expenses, forensic expenses, public relations expenses or any other
         loss, cost or expense incurred by you or others arising out of that which is
         described in Paragraph (1) or (2) above.

         However, unless Paragraph (1) above applies, this exclusion does not apply to
         damages because of "bodily injury".

         As used in this exclusion, electronic data means information, facts or programs
         stored as or on, created or used on, or transmitted to or from computer software,
         including systems and applications software, hard or floppy disks, CD-ROMs,
         tapes, drives, cells, data processing devices or any other media which are used
         with electronically controlled equipment.

 B. The following is added to Paragraph 2. Exclusions of Section I – COVERAGE
    B – Personal and Advertising Injury Liability:

     2. Exclusions
        This insurance does not apply to:

         Access Or Disclosure Of Confidential Or Personal Information

         "Personal and advertising injury" arising out of any access to or disclosure of
         any person's or organization's confidential or personal information, including
         patents, trade secrets, processing methods, customer lists, financial
         information, credit card information, health information or any other type of
         nonpublic information.

         This exclusion applies even if damages are claimed for notification costs,
         credit monitoring expenses, forensic expenses, public relations expenses or
         any other loss, cost or expense incurred by you or others arising out of any
         access to or disclosure of any person's or organization's confidential or
         personal information.

                                          *****

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  EMPLOYMENT-RELATED PRACTICES EXCLUSION

 This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART

 A. The following exclusion is added to Paragraph 2., Exclusions of Section I —
    Coverage A — Bodily Injury And Property Damage Liability:

    This insurance does not apply to:

    "Bodily injury" to:
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 12 of 27 PageID #:12




    (1) A person arising out of any:

           [. . .]

           (c) Employment-related practices, policies, acts or omissions, such as
               coercion, demotion, evaluation, reassignment, discipline, defamation,
               harassment, humiliation, discrimination or malicious prosecution
               directed at that person; or

           [. . .]

    This exclusion applies:

    (1) Whether the injury-causing event described in Paragraphs (a), (b) or (c)
        above occurs before employment, during employment or after employment
        of that person;

    (2) Whether the insured may be liable as an employer or in any other capacity;
        and

    (3) To any obligation to share damages with or repay someone else who must
        pay damages because of the injury.

 B. The following exclusion is added to Paragraph 2., Exclusions of Section I —
    Coverage B — Personal and Advertising Injury Liability:

    This insurance does not apply to:

    "Personal and advertising injury" to:

    (1)     A person arising out of any:

          [. . .]

          (c)        Employment-related practices, policies, acts or omissions, such as
                     coercion, demotion, evaluation, reassignment, discipline, defamation,
                     harassment, humiliation, discrimination or malicious prosecution
                     directed at that person; or

          [. . .]

    This exclusion applies:

    (1)     Whether the injury-causing event described in Paragraphs (a), (b) or (c)
            above occurs before employment, during employment or after employment
            of that person;

    (2)     Whether the insured may be liable as an employer or in any other capacity;
            and
     Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 13 of 27 PageID #:13




          (3)   To any obligation to share damages with or repay someone else who must
                pay damages because of the injury.

                       The HWIC Commercial Umbrella Liability Policy

       19.      HWIC issued to Four Seasons a Commercial Umbrella Liability Policy, No.

CMB38473M, effective October 1, 2018 through October 1, 2019, with limits of $10 million each

occurrence, $10 million for personal and advertising injury, and $10 million in the general

aggregate. (A copy of the HWIC commercial umbrella policy is attached hereto and made a part

hereof as Exhibits “C”).

    20.         The HWIC Policy provides, in relevant part, as follows:

       COMMERCIAL GENERAL LIABILITY UMBRELLA COVERAGE FORM

       Various provisions in this policy restrict coverage. Read the entire policy carefully
       to determine rights, duties and what is and is not covered.

       Throughout this policy the words "you" and "your" refer to the Named Insured
       shown in the Declarations, and any other person or organization qualifying as a
       Named Insured under this policy. The words "we", "us" and "our" refer to the
       company providing this insurance.

       The word "insured" means any person or organization qualifying as such under
       Section II — Who Is An Insured.

       Other words and phrases that appear in quotation marks have special meaning.
       Refer to Section V — Definitions.
       SECTION I — COVERAGES
       COVERAGE A — BODILY INJURY AND PROPERTY DAMAGE LIABILITY
       1. Insuring Agreement
          a. We will pay on behalf of the insured the "ultimate net loss" in excess of
              the "retained limit" because of "bodily injury" or "property damage" to
              which this insurance applies. We will have the right and duty to defend
              the insured against any "suit" seeking damages for such "bodily injury" or
              "property damage" when the "underlying insurance" does not provide
              coverage or the limits of "underlying insurance" have been exhausted.
              When we have no duty to defend, we will have the right to defend, or to
              participate in the defense of, the insured against any other "suit" seeking
              damages to which this insurance may apply. However, we will have no
              duty to defend the insured against any "suit" seeking damages for "bodily
              injury" or "property damage" to which this insurance does not apply. At
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 14 of 27 PageID #:14




         our discretion, we may investigate any "occurrence" that may involve this
         insurance and settle any resultant claim or "suit", for which we have the
         duty to defend. But:
         (1) The amount we will pay for the "ultimate net loss" is limited as
              described in Section III — Limits Of Insurance; and
         (2) Our right and duty to defend ends when we have used up the
              applicable limit of insurance in the payment of judgments or
              settlements under Coverages A or B.
              No other obligation or liability to pay sums or perform acts or services
              is covered unless explicitly provided for under Supplementary
              Payments — Coverages A and B.

    b.   This insurance applies to "bodily injury" and "property damage" only if:
         (1) The "bodily injury" or "property damage" is caused by an
              "occurrence" that takes place in the "coverage territory";
         (2) The "bodily injury" or "property damage" occurs during the policy
              period; and
         (3) Prior to the policy period, no insured listed under Paragraph 1.a. of
              Section II — Who Is An Insured and no "employee" authorized by
              you to give or receive notice of an "occurrence" or claim, knew that
              the "bodily injury" or "property damage" had occurred, in whole or in
              part. If such a listed insured or authorized "employee" knew, prior to
              the policy period, that the "bodily injury" or "property damage"
              occurred, then any continuation, change or resumption of such
              "bodily injury" or "property damage" during or after the policy period
              will be deemed to have been known prior to the policy period.

    c.   "Bodily injury" or "property damage" which occurs during the policy period
         and was not, prior to the policy period, known to have occurred by any
         insured listed under Paragraph 1.a. of Section II — Who Is An Insured or
         any "employee" authorized by you to give or receive notice of an
         "occurrence" or claim, includes any continuation, change or resumption of
         that "bodily injury" or "property damage" after the end of the policy period.

    d.   "Bodily injury" or "property damage" will be deemed to have been known
         to have occurred at the earliest time when any insured listed under
         Paragraph 1.a. of Section II — Who Is An Insured or any "employee"
         authorized by you to give or receive notice of an "occurrence" or claim:
         (1) Reports all, or any part, of the "bodily injury" or "property damage" to
              us or any other insurer;
         (2) Receives a written or verbal demand or claim for damages because
              of the "bodily injury" or "property damage"; or

         (3) Becomes aware by any other means that "bodily injury" or "property
             damage" has occurred or has begun to occur.
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 15 of 27 PageID #:15




    e.    Damages because of "bodily injury" include damages claimed by any
          person or organization for care, loss of services or death resulting at any
          time from the "bodily injury".

 2. Exclusions
    This insurance does not apply to:
    [. . .]

    g.    Employer's Liability
          "Bodily injury" to:
          (1)    An "employee" of the insured arising out of and in the course of:
                 (a)       Employment by the insured; or
                 (b)       Performing duties related to the conduct of the insured's
                           business; or
                 [. . .]

         This exclusion applies whether the insured may be liable as an employer
         or in any other capacity, and to any obligation to share damages with or
         repay someone else who must pay damages because of the injury.
         This exclusion does not apply to liability assumed by the insured under an
         "insured contract".
         [. . .]
         This exclusion does not apply to the extent that valid "underlying
         insurance" for the employer's liability risks described above exists or would
         have existed but for the exhaustion of underlying limits for "bodily injury".
         Coverage provided will follow the provisions, exclusions and limitations of
         the "underlying insurance" unless otherwise directed by this insurance.

   h.     Employment-Related Practices
        "Bodily injury" to:
        (1) A person arising out of any:
            [. . .]
            (c) Employment-related practices, policies, acts or omissions, such as
                    coercion, demotion, evaluation, reassignment, discipline,
                    defamation, harassment, humiliation, discrimination or malicious
                    prosecution directed at that person; or
          [. . .]
         This exclusion applies whether the injury causing event described in
         Paragraphs (a), (b) or (c) above occurs before employment, during
         employment or after employment of that person
         This exclusion applies whether the insured may be liable as an employer
         or in any other capacity, and to any obligation to share damages with or
         repay someone else who must pay damages because of the injury.
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 16 of 27 PageID #:16




 COVERAGE B — PERSONAL AND ADVERTISING INJURY LIABILITY
 1. Insuring Agreement
    a. We will pay on behalf of the insured the "ultimate net loss" in excess of
         the "retained limit" because of "personal and advertising injury" to which
         this insurance applies. We will have the right and duty to defend the
         insured against any "suit" seeking damages for such "personal and
         advertising injury" when the "underlying insurance" does not provide
         coverage or the limits of "underlying insurance" have been exhausted.
         When we have no duty to defend, we will have the right to defend, or to
         participate in the defense of, the insured against any other "suit" seeking
         damages to which this insurance may apply. However, we will have no
         duty to defend the insured against any "suit" seeking damages for
         "personal and advertising injury" to which this insurance does not apply.
         At our discretion, we may investigate any offense that may involve this
         insurance and settle any resultant claim or "suit", for which we have the
         duty to defend. But:
         (1) The amount we will pay for the "ultimate net loss" is limited as
               described in Section III — Limits Of Insurance; and
         (2) Our right and duty to defend end when wehave used up the
               applicable limit of insurance in the payment of judgments or
               settlements under Coverages A or B.
         No other obligation or liability to pay sums or perform acts or services is
         covered unless explicitly provided for under Supplementary Payments —
         Coverages A and B.
    b. This insurance applies to "personal and advertising injury" caused by an
         offense arising out of your business but only if the offense was committed
         in the "coverage territory" during the policy period.
    2. Exclusions
    This insurance does not apply to:
       a. "Personal and advertising injury":

           [. . .]

           (14)      Employment-Related Practices
                     To:
                     (a) A person arising out of any:


                     [. . .]

                         (iii) Employment-related practices, policies, acts or
                               omissions, such as coercion, demotion, evaluation,
                               reassignment, discipline, defamation, harassment,
                               humiliation, discrimination or malicious prosecution
                               directed at that person; or
          [. . .]
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 17 of 27 PageID #:17




         This exclusion applies whether the injury causing event described in
         Paragraphs (i), (ii) or (iii) above occurs before employment, during
         employment or after employment of that person.
         This exclusion applies whether the insured may be liable as an employer
         or in any other capacity, and to any obligation to share damages with or
         repay someone else who must pay damages because of the injury.
         [. . .]

 SECTION V — DEFINITIONS
   1. "Advertisement" means a notice that is broadcast or published to the
      general public or specific market segments about your goods, products or
      services for the purpose of attracting customers or supporters. For the
      purposes of this definition:

         a.        Notices that are published include material placed on the Internet or on
                   similar electronic means of communication;

                     [. . . ]

    3.   "Bodily injury" means bodily injury, disability, sickness, or disease sustained
         by a person, including death resulting from any of these at any time. “Bodily
         injury” includes mental anguish or other mental injury resulting from “bodily
         injury”.

         [. . .]

    13. "Occurrence" means an accident, including continuous or repeated
        exposure to substantially the same general harmful conditions.

    14. "Personal and advertising injury" means injury, including consequential
        "bodily injury", arising out of one or more of the following offenses:

                     [. . . ]

         e.        Oral or written publication, in any manner, of material that violates a
                   person's right of privacy;

                     [...]

    20. "Self-insured retention" means the dollar amount listed in the Declarations
        that will be paid by the insured before this insurance becomes applicable
        only with respect to "occurrences" or offenses not covered by the
        "underlying insurance". The "self-insured retention" does not apply to
        "occurrences" or offenses which would have been covered by "underlying
        insurance" but for the exhaustion of applicable limits.

                     [. . .]

     28. "Your work":
    Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 18 of 27 PageID #:18




               a. Means:
                  (1) Work or operations performed by you or on your behalf; and

                   (2) Materials, parts or equipment furnished in connection with such
                       work or operations.

              b.   Includes:
                   (1) Warranties or representations made at any time with respect to the
                        fitness, quality, durability, performance or use of “your work”, and

                   (2) The providing or failure to provide warnings or instructions.

The following Endorsements were incorporated into and modified the HWIC Policy:

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   RECORDING AND DISTRIBUTION OF MATERIAL OR
                   INFORMATION IN VIOLATION OF LAW EXCLUSION

      This endorsement modifies insurance provided under the following:

               COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

      A.    Exclusion u. of Paragraph 2. Exclusions of Section I — Coverage A —
            Bodily Injury And Property Damage Liability is replaced by the following:


            2. Exclusions
               This insurance does not apply to:
               u. Recording And Distribution Of Material Or Information In
                    Violation Of Law
                    "Bodily injury" or "property damage" arising directly or indirectly out of
                    any action or omission that violates or is alleged to violate:


                        [. . .]


                    (4) Any federal, state or local statute, ordinance or regulation, other
                        than the TCPA, CAN-SPAM Act of 2003 or FCRA and their
                        amendments and additions, that addresses, prohibits, or limits
                        the printing, dissemination, disposal, collecting, recording,
                        sending, transmitting, communicating or distribution of material
                        or information.

      B.    Exclusion a.(17) of Paragraph 2. Exclusions of Section I — Coverage B —
            Personal And Advertising Injury Liability is replaced by the following:

            2. Exclusions
               This insurance does not apply to:
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 19 of 27 PageID #:19




        a.        “Personal and advertising injury”:
                  (17) Recording And Distribution Of Material Or Information In
                       Violation Of Law
                       “Personal and advertising injury" arising directly or indirectly out
                       of any action or omission that violates or is alleged to violate:

                      [. . .]

                      (4) Any federal, state or local statute, ordinanceor regulation,
                          other than the TCPA, CAN-SPAM Act of 2003 or FCRA and
                          their amendments and additions, that addresses, prohibits,
                          or limits the printing, dissemination, disposal, collecting,
                          recording, sending, transmitting, communicating or
                          distribution of material or information.

        [. . .]

                                             *****

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION – ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
   PERSONAL INFORMATION AND DATA-RELATED LIABILITY – WITH
               LIMITED BODILY INJURY EXCEPTION

 This endorsement modifies insurance provided under the following:

        COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

 A. Exclusion 2.t. of Section I — Coverage A — Bodily Injury and Property Damage
    Liability is replaced by the following:

     2. Exclusions
        This insurance does not apply to:

        t. Access Or Disclosure Of Confidential Or Personal Information And Data-
           related Liability
           Damages arising out of:

             (1) Any access to or disclosure of any person's or organization's confidential or
                 personal information, including patents, trade secrets, processing methods,
                 customer lists, financial information, credit card information, health
                 information or any other type of nonpublic information; or

             (2) The loss of, loss of use of, damage to, corruption of, inability to access, or
                 inability to manipulate electronic data.

        This exclusion applies even if damages are claimed for notification costs, credit
        monitoring expenses, forensic expenses, public relations expenses or any other
Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 20 of 27 PageID #:20




        loss, cost or expense incurred by you or others arising out of that which is
        described in Paragraph (1) or (2) above.

        However, unless Paragraph (1) above applies, this exclusion does not apply to
        damages because of "bodily injury".

        As used in this exclusion, electronic data means information, facts or programs
        stored as or on, created or used on, or transmitted to or from computer software,
        including systems and applications software, hard or floppy disks, CD-ROMs,
        tapes, drives, cells, data processing devices or any other media which are used
        with electronically controlled equipment.

 B. The following is added to Paragraph 2. Exclusions of Section I – COVERAGE
    B – Personal and Advertising Injury Liability:

     2. Exclusions
        This insurance does not apply to:

        Access Or Disclosure Of Confidential Or Personal Information

        "Personal and advertising injury" arising out of any access to or disclosure of
        any person's or organization's confidential or personal information, including
        patents, trade secrets, processing methods, customer lists, financial
        information, credit card information, health information or any other type of
        nonpublic information.

        This exclusion applies even if damages are claimed for notification costs,
        credit monitoring expenses, forensic expenses, public relations expenses or
        any other loss, cost or expense incurred by you or others arising out of any
        access to or disclosure of any person's or organization's confidential or
        personal information.

                                         *****

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION - PERSONAL DATA COMPROMISE AND NETWORK
               SECURITY LIABILITY - COVERAGE A

 This endorsement modifies insurance provided under the following:
      COMMERCIAL LIABILITY UMBRELLA POLICY
 The following exclusions are added under Exclusions, 2. Applicable to
 Coverage A:
     Under Coverage A, this insurance does not apply to:
        Personal Data Compromise
        Any loss, theft, accidental release, accidental publication, disposal or
        abandonment of personally identifying information or personally sensitive
        information.
     Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 21 of 27 PageID #:21




               [. . .]

        All terms and conditions of this policy apply unless modified by this endorsement.

                              Four Seasons’ Tender to Harleysville

       20.     On or about August 26, 2019, Four Seasons tendered to HPIC and HWIC

(“Harleysville”) the defense and indemnity of Four Seasons in relation to the Underlying

Complaint.

       21.     On or about September 27, 2019, Harleysville notified Four Seasons that it had

reviewed the applicable Policies and determined that there was no coverage for either defense or

indemnity in connection with the Underlying Complaint.

             COUNT I – DECLARATORY JUDGMENT (Harleysville Preferred)

       22.     Harleysville Preferred Insurance Company (HPIC) repeats and realleges the

allegations in Paragraphs 1 through 21 as though fully set forth herein as paragraph 22.

       23.     The HPIC Policy defines “bodily injury” as “bodily injury, sickness or disease

sustained by a person, including death resulting from any of these at any time” (Exhibit B).

       24.     The HPIC Policy defines “personal and advertising injury”, in relevant part, as

an injury arising from an “oral or written publication, in any manner, of material that violates a

person’s right of privacy.” (Exhibit B).

       25.     The endorsement titled “Recording and Distribution of Material in Violation of

Law Exclusion” contained in the HPIC Policy, which excludes coverage for any bodily injury,

property damage, or personal and advertising injury that arises from any act or omission in

violation of any state statute that “addresses, prohibits or limits the [ ] dissemination, disposal,

collecting, recording, sending, transmitting, communicating, or distribution of material or

information”, precludes coverage for Four Seasons under the HPIC Policy’s Coverages A and B
     Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 22 of 27 PageID #:22




in connection with the Underlying Complaint because it arises directly from alleged violations

of the Biometric Information Privacy Act (“BIPA”) [740 ILCS 14/1 et seq.], which is an

Illinois state statute that regulates “the collection, use, safeguarding, handling, storage,

retention, and destruction of biometric identifiers and information”. (Exhibits A and B).

        26.     Additionally, and in the alternative, the endorsement titled “Exclusion – Access

or Disclosure of Confidential or Personal Information and Data-Related Liability – With

Limited Bodily Injury Exception” that is contained in the HPIC Policy excludes coverage any

bodily injury, property damage, or personal and advertising injury that arises from “any access

to or disclosure of any person's [ ] confidential or personal information, [ ] health information or

any other type of nonpublic information”, precludes coverage for Four Seasons under the HPIC

Policy’s Coverages A and B in connection with the Underlying Complaint as it arises directly

from Four Seasons’ access to and disclosure of its employees’ biometric data. BIPA defines

"confidential and sensitive information" as “nonpublic information” and “health information”

[740 ILCS 14/10].

        21.     Additionally, and in the alternative, the endorsement titled, “Employment-Related

Practices Exclusion” contained as part of the HPIC Policy, which excludes coverage for bodily

injury, property damage, or personal and advertising injury that arises from “employment-related

practices, policies, acts or omissions, such as coercion [ ] [or] evaluation [ ] directed at that

person”, precludes coverage for Four Seasons in connection with the Underlying Complaint

because the entire complaint is premised on Four Seasons’ employment policy requiring its

employees clock in and out of work using a biometric timekeeping device. (Exhibits A and B).

Moreover, the Underlying Complaint specifically alleges that that Four Seasons “has required or
     Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 23 of 27 PageID #:23




coerced employees to comply [with its biometric timekeeping policy] in order to receive a

paycheck.” (Exhibit A, ¶ 70).

       27.     Additionally, and in the alternative, the “Employer’s Liability” exclusion

contained in the HPIC Policy, which excludes coverage for “bodily injury” to an employee of

Four Seasons “arising out of and in the course of [ ] the employment” or “performing duties

related to the conduct of the insured’s business”, precludes coverage for Four Seasons under the

HPIC Policy’s Coverage A in connection with the Underlying Complaint because the entire

complaint is premised on allegations related to Four Seasons’ employment policy requiring its

employees clock in and out using a biometric timekeeping device.

       28.     Additionally, and in the alternative, the “Knowing Violation of Rights of

Another” exclusion contained in the HPIC Policy, which excludes coverage for personal and

advertising injury “caused by or at the direction of the insured with knowledge that the act

would violate the rights of another and would inflict ‘personal and advertising injury”, precludes

coverage for Four Seasons under the HPIC Policy’s Coverage B in connection with the

Underlying Complaint because it alleges and prays for a declaratory finding that Four Seasons’

actions in violation of the plaintiff’s and purported class’ “protected privacy rights” were

intentional. (Exhibit A, Prayer for Relief, ¶ E.).

       29.     HPIC specifically denies any and all liability under the terms and provisions

of the aforementioned policy of insurance and insists that it is not obligated to defend or

indemnify any judgment entered in the underlying suit and, by reason of such demand,

HPIC is in peril and in danger of loss unless the policies of insurance be properly construed

and the rights of all parties hereto determined in this action.
     Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 24 of 27 PageID #:24




       30.          An actual controversy exists between HPIC and Four Seasons, and by the

terms and provisions of 28 U.S.C. § 2201, this Court is vested with the authority to declare

the rights and liabilities of the parties hereto and to grant such further and other relief as

may be necessary.

       WHEREFORE,              the   plaintiff,   HARLEYSVILLE         PREFERRED        INSURANCE

COMPANY, respectfully prays that this Honorable Court:

               A.     Determine and adjudicate the rights and liabilities of the parties hereto with
                      respect to the HPIC Policy;

               B.     Declare that HPIC owes no duty to defend Four Seasons under the HPIC
                      Commercial General Liability Coverage policy, No. MPA5387AP, in
                      connection with the underlying class action complaint filed in the Chancery
                      Division of the Circuit Court of Cook County, Illinois, under case no. 2019
                      CH 9633; and

               C.     And any and all other relief that this Court deems just and equitable under the
                      facts and circumstances.


          COUNT II – DECLARATORY JUDGMENT (Harleysville Worcester)

       31.          Harleysville Worcester Insurance Company (HWIC) repeats and realleges the

allegations in Paragraphs 1 through 21 as though fully set forth herein as paragraph 31.

       32.          The HWIC Policy defines “bodily injury” as “bodily injury, disability, sickness

or disease sustained by a person, including death resulting from any of these at any time”

(Exhibit C).

       33.          The HWIC Policy defines “personal and advertising injury”, in relevant part, as

an injury arising from an “oral or written publication, in any manner, of material that violates a

person’s right of privacy.” (Exhibit C).

       34.          The endorsement to the HWIC Policy titled, “Recording and Distribution of

Material in Violation of Law Exclusion”, which excludes coverage for any bodily injury,
     Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 25 of 27 PageID #:25




property damage, or personal and advertising injury that arises from any act or omission in

violation of any state statute that “addresses, prohibits or limits the [ ] dissemination, disposal,

collecting, recording, sending, transmitting, communicating, or distribution of material or

information”, precludes coverage for Four Seasons under the HWIC Policy’s Coverages A and

B in connection with the Underlying Complaint because it arises directly from alleged

violations of the Biometric Information Privacy Act (“BIPA”) [740 ILCS 14/1 et seq.], which

is an Illinois state statute that regulates “the collection, use, safeguarding, handling, storage,

retention, and destruction of biometric identifiers and information”. (Exhibits A and C).

       35.     Additionally, and in the alternative, the endorsement to the HWIC Policy titled,

“Exclusion – Access or Disclosure of Confidential or Personal Information and Data-Related

Liability – With Limited Bodily Injury Exception”, excludes coverage any bodily injury,

property damage, or      personal and advertising injury that arises from “any access to or

disclosure of any person's [ ] confidential or personal information, [ ] health information or any

other type of nonpublic information”, precludes coverage for Four Seasons under the HWIC

Policy’s Coverages A and B in connection with the Underlying Complaint as it arises directly

from Four Seasons’ access to and disclosure of its employees’ biometric data. BIPA defines

"confidential and sensitive information" as “nonpublic information” and “health information”

[740 ILCS 14/10].

       36.     Additionally, and in the alternative, the exclusions titled, “Employment-Related

Practices” contained in the HWIC Policy as exclusions under Coverages A and B, exclude

coverage for bodily injury, property damage, or personal and advertising injury that arises from

“employment-related practices, policies, acts or omissions, such as coercion [ ] [or] evaluation [

] directed at that person.” These exclusions preclude coverage for Four Seasons under the
       Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 26 of 27 PageID #:26




HWIC policy in connection with the Underlying Complaint because the entire complaint is

premised on Four Seasons’ employment policy requiring its employees clock in and out of work

using a biometric timekeeping device.       (Exhibits A and C).      Moreover, the Underlying

Complaint specifically alleges that that Four Seasons “has required or coerced employees to

comply [with its biometric timekeeping policy] in order to receive a paycheck.” (Exhibit A, ¶

70).

        37.    Additionally, and in the alternative, the “Employer’s Liability” exclusion

contained in Coverage A of the HWIC Policy excludes coverage for “bodily injury” to an

employee of Four Seasons “arising out of and in the course of [ ] the employment” or

“performing duties related to the conduct of the insured’s business”, precludes coverage for Four

Seasons under the HWIC Policy’s Coverage A in connection with the Underlying Complaint

because the entire complaint is premised on allegations related to Four Seasons’ employment

policy requiring its employees clock in and out using a biometric timekeeping device.

        38.    HWIC specifically denies any and all liability under the terms and provisions

of the aforementioned policy of insurance and insists that it is not obligated to defend or

indemnify any judgment entered in the underlying suit and, by reason of such demand,

HWIC is in peril and in danger of loss unless the policies of insurance be properly

construed and the rights of all parties hereto determined in this action.

        39.    An actual controversy exists between HWIC and Four Seasons, and by the

terms and provisions of 28 U.S.C. § 2201, this Court is vested with the authority to declare

the rights and liabilities of the parties hereto and to grant such further and other relief as

may be necessary.
     Case: 1:20-cv-02146 Document #: 1 Filed: 04/06/20 Page 27 of 27 PageID #:27




        WHEREFORE,           the     plaintiff,   HARLEYSVILLE      WORCESTER        INSURANCE

COMPANY, respectfully prays that this Honorable Court:

             A.    Determine and adjudicate the rights and liabilities of the parties hereto with
                   respect to the HWIC Policy;

             B.    Declare that HWIC owes no duty to defend Four Seasons under the HWIC
                   Commercial Umbrella Liability Coverage policy, No. CMB38473M, in
                   connection with the underlying class action complaint filed in the Chancery
                   Division of the Circuit Court of Cook County, Illinois, under case no. 2019
                   CH 9633; and

             C.    And any and all other relief that this Court deems just and equitable under the
                   facts and circumstances.

                                                  HARLEYSVILLE PREFERRED INSURANCE
                                                  COMPANY, and HARLEYSVILLE WORCESTER
                                                  INSURANCE COMPANY,



                                                  By:
                                                        One of Their Attorneys

Kurt Zitzer
Matthew R. Bloom
MEAGHER & GEER, P.L.L.P.
216 N. Jefferson Street, Suite 100
Chicago, Illinois 60661
(312) 463-1045
Attorney No. 6292410
Our File No.: 56597-00121
kzitzer@meagher.com
mbloom@meagher.com
